AO 399 (01/09) Waiver of the Service of Summons


                                      UNITED STATES DISTRICT COURT
                                                                        for the



                          Serna· Carter                                      )
                              Plaintiff                                      )
                            v.                                               )    Civil Action No. 2:21-cv-415
                Allegheny County Jail, et. al.                               )
                             Defendant                                       )

                                            WAIVER OF THE SERVICE OF SUMMONS

To: Joel S. Sansone
             (Name of the plaintiff's attorney or unrepresented plaintiff)

       I have received your request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies ofthis waiver form, and a prepaid means ofreturning one signed copy ofthe form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
       jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

          I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12
within 60 days from 05/10/2021________________ , the date when this request was sent ( or 90 days if it was sent
outside the United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date: May 10, 2021                                                                         s/ Dennis Biondo, Jr.
                                                                                            Signature of the attorney or unrepresented party
   Allegheny County Jail                                                               Dennis Biondo, Jr.
       Printed name of party waiving service of summons                                                       Printed name
                                                                                   300 Fort Pitt Commons
                                                                                   445 Fort Pitt Blvd
                                                                                   Pittsburgh, PA 15219
                                                                                                                 Address
                                                                                   dennis.biondojr@alleghenycounty.us
                                                                                                             E-mail address
                                                                                    412-350-1153
                                                                                                            Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
          "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
AO 399 (01/09) Waiver of the Service of Summons


                                      UNITED STATES DISTRICT COURT
                                                                        for the



                          Serna· Carter                                      )
                              Plaintiff                                      )
                            v.                                               )    Civil Action No. 2:21-cv-415
                Allegheny County Jail, et. al.                               )
                             Defendant                                       )

                                            WAIVER OF THE SERVICE OF SUMMONS

To: Joel S. Sansone
             (Name of the plaintiff's attorney or unrepresented plaintiff)

       I have received your request to waive service ofa summons in this action along with a copy ofthe complaint,
two copies ofthis waiver form, and a prepaid means ofreturning one signed copy ofthe form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
       jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

          I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12
within 60 days from 05/10/2021________________ , the date when this request was sent ( or 90 days if it was sent
outside the United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date: May 10, 2021                                                                         s/ Dennis Biondo, Jr.
                                                                                            Signature of the attorney or unrepresented party
      Jay Levevere                                                                     Dennis Biondo, Jr.
       Printed name of party waiving service of summons                                                       Printed name
                                                                                   300 Fort Pitt Commons
                                                                                   445 Fort Pitt Blvd
                                                                                   Pittsburgh, PA 15219
                                                                                                                 Address
                                                                                   dennis.biondojr@alleghenycounty.us
                                                                                                             E-mail address
                                                                                    412-350-1153
                                                                                                            Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
          "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
